Citation Nr: 1429019	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-43 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for right knee degenerative joint disease, currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher rating for left knee degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying entitlement to the benefits sought.

A Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) in May 2011, and the transcript of this proceeding is of record.

The Board remanded this case for additional development in November 2011 so that additional records could be obtained and so that a VA examination addressing the present severity of the bilateral knee disabilities could be provided.  The directives of the Board's remands having been accomplished, the case is now returned for appellate review.


FINDING OF FACT

The Veteran's bilateral knee disabilities are manifested by history of meniscal tears, most recently in the left knee, degenerative joint disease, range of motion most severely limited to 120 degrees of flexion, and no more than slight instability in both knees. 





CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for limitation of motion due to degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2013).

2.  The criteria for an evaluation higher than 10 percent for limitation of motion due to degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2013).

3.  The criteria for a separate evaluation of 10 percent, but no higher, for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DC) 5257 (2013).

4.  The criteria for a separate evaluation of 10 percent, but no higher, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DC) 5257 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in November 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that his disabilities had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his conditions affect his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  As such, the November 2008 letter satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  Copies of the Veteran's private treatment records also have been associated with the claims file.  The RO also has provided him with VA examinations in December 2008 and December 2011.  The examination reports adequately address all the necessary criteria for rating the claim.  VA has obtained all available and adequately identified private treatment records pertaining to the Veteran's claims.

The Veteran was provided an opportunity to set forth his contentions during the November 2011 hearing before the undersigned Veterans Law Judge.  In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. 

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for Bilateral Knees

The RO originally granted service connection for degenerative joint disease of the bilateral knees in a February 2007 rating decision assigning 10 percent ratings for each knee.  The Veteran filed a claim for an increased rating for his knees in November 2008.  In statements and testimony he has indicated that he has problems with prolonged standing and walking and is unable to move from side to side due to his knee disabilities.

The Veteran was assigned a temporary total rating for left knee surgery, effective October 20, 2009 to January 1, 2010.  This issue is not on appeal and any further increase in disability rating for the left knee is rendered moot during this time frame.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's degenerative joint disease of the bilateral knees are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5260 for limitation of flexion due to arthritis.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  38 C.F.R. § 4.71a, DC 5003 and 5010.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint or group of minor joints.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Where the veteran has limited motion, 38 C.F.R. § 4.71a  DC 5260 and 5261 provide ratings for limitation of flexion and extension of the knee, respectively.  Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees, and a 20 percent rating is assigned when flexion is limited to 30 degrees.  Under DC 5261, a noncompensable rating is assigned when extension is limited to 5 degrees, a 10 percent rating is assigned when extension is limited to 10 degrees, and a 20 percent rating is assigned when extension is limited to 15 degrees. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.   

The medical evidence shows that taking pain on motion into consideration, as required by DeLuca, at most, the Veteran has motion of his knees from 0 to 120 degrees, with no additional loss of motion after repetition, as noted in a December 2011 VA examination report.  While the Veteran complained of pain from prolonged sitting, the examiner commented that on objective evaluation the Veteran had no painful motion.  However, the examiner did comment that functional impairment included less movement than normal and pain on movement.
 
This range of motion finding does not approach even the criteria for a noncompensable rating under DC 5260 or DC 5261.  Nonetheless, a 10 percent rating can be assigned for limitation of motion based on arthritis even when the range of motion does not reach a compensable level.  The 10 percent ratings under DC 5010-5260 appear to be based upon painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Therefore, a rating higher than 10 percent for the Veteran's arthritis of the knees is not appropriate.  To assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04. 

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97.  Under Diagnostic Code 5257, a 10 percent rating is assigned slight recurrent subluxation or lateral instability; a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  The schedule of ratings, does not define the terms "slight," "moderate," and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just." 38 C.F.R. § 4.6. 

Resolving all doubt in the Veteran's favor, the record shows that the Veteran has instability of both knees throughout the appeals period.  The November 2008 VA examination report notes that while no instability or subluxation was noted, the Veteran had giving way in both knees.  It also was noted that the Veteran used a brace and a crutch.  An October 2008 examination of the knees noted that in the left knee the patella tracked midline; however, it was noted that he had a medial meniscus tear with possible tiny lateral meniscal tear and tiny effusion, as per MRI study in September 2008. A hinged knee brace was ordered. 

A private November 2008 treatment record notes that there was no varus or valgus instability but there was a little varus and valgus laxity in the right knee.  In December 2011 the VA examination report notes that the Veteran had medial-lateral instability of 0 to 5 degrees upon valgus/ varus pressure in the knees on extension and flexion.  It was further noted that he used a cane and a brace.

The Veteran also has stated that he has instability and that his knees give out on him and he requires the use of a brace and cane.  These statements are competent and credible, as they are consistent with the medical records.

Based on these findings a separate rating for instability of the knees is warranted.  With respect to the severity, there is no more than slight instability in each knee.  The December 2011 VA examination report noted that there was only 0 to 5 degrees of medial-lateral instability.  Other records do not actually note instability, per se, but note laxity in the knees.  Therefore separate ratings of 10 percent, but not higher, for slight instability of the knees is warranted for the entire appeals period.

With respect to the left knee, the medical evidence also shows that the Veteran had symptomatic removal of semilunar cartilage, which would warrant a 10 percent rating under DC 5259.  However, the functional impairment includes painful motion and instability, which is already compensated under DCs 5010-5260 and 5257.  To assign a separate 10 percent rating for this functional impairment under DC 5259 would constitute pyramiding, which is not allowed under the regulations.  See 38 C.F.R. § 4.14.  DC 5258 allows for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The record shows that the Veteran has complaints of locking, pain, and effusion into the joint.  However, the December 2011 VA examination report specifically shows that the Veteran does not have a dislocated meniscus (semilunar) but rather a tear.  Therefore, a rating under DC 5258 does not apply.

The Veteran is competent to report symptoms associated with his knee disabilities, and there is no reason shown to doubt his credibility in this regard.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the severity of the clinical manifestations of his bilateral knee disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the knees.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 10 percent for limitation of motion in the knees; but that separate ratings of 10 percent, but not higher, for instability of the knees are warranted.  Therefore, entitlement to an increased rating for the bilateral knee disabilities is granted, in part.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However the issue of unemployability has not been raised by the record, as there is no evidence of, nor contention from the Veteran that he has been rendered unable to work as a result of his knee disabilities.  The record shows that he was working as a teacher and the most recent December 2011 VA examination report notes that he was in school.  Therefore, any inferred TDIU claim is inapplicable in this case.

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's bilateral knee disabilities (i.e., pain on use, limitation in motion, and instability) are not shown to cause any impairment that is not already contemplated by the rating criteria.  DC 5260 contemplates limitation of motion in the knees; and DC 5257 contemplates instability of the knees.  

The record shows that the Veteran's disabilities affect his employment in that he has functional impairment in any significant prolonged standing or sitting and he is a teacher.  However, the rating schedule contemplates time lost from work.  The Veteran's disabilities also are not shown to result in frequent periods of hospitalization.  The evidence does not show that the Veteran's disabilities are unusual.

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to a higher rating for right knee degenerative joint disease, currently evaluated as 10 percent disabling is denied. 

Entitlement to a higher rating for left knee degenerative joint disease, currently evaluated as 10 percent disabling is denied.

Entitlement to a separate 10 percent rating, but no higher, for instability of the right knee is granted, subject to the rules governing the payment of monetary benefits.


Entitlement to a separate 10 percent rating, but no higher, for instability of the left knee is granted, subject to the rules governing the payment of monetary benefits.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


